PER CURIAM.
Philander Dermont Jenkins sought to remove a criminal case pending against him in Hennepin County, Minnesota, to federal court under 28 U.S.C. § 1443. The district court1 summarily remanded the action to state court pursuant to 28 U.S.C. § 1446(c)(4). This appeal followed.
We note our authority to review whether the district court erred in denying removal under section 1443, see 28 U.S.C. § 1447(d), and we agree with the district court that Jenkins failed to show sufficient grounds to support his invocation of section 1443, see 28 U.S.C. § 1443; Georgia v. Rachel, 384 U.S. 780, 792, 797-99, 86 S.Ct. 1783, 16 L.Ed.2d 925 (1966); City of Greenwood v. Peacock, 384 U.S. 808, 826-27, 832, 86 S.Ct. 1800, 16 L.Ed.2d 944 (1966).
Accordingly, we affirm.

. The Honorable David S. Doty, United States District Judge for the District of Minnesota.